Citation Nr: 1431294	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  08-16 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability (other than PTSD), to include as secondary to service-connected hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel



INTRODUCTION

The Veteran served on active duty from November 1973 to January 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision (PTSD) and a June 2004 rating decision (new and material evidence of schizophrenia) by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In a January 2012 decision, the Board reopened the claim for service connection for schizophrenia and remanded the issue of entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and PTSD, to include as secondary to service-connected hepatitis, for additional development.  The case has been returned to the Board for review.  

In the January 2012 decision, the Board acknowledged that the RO found that the Veteran did not file a timely appeal to the June 2004 rating decision.  However, the Board found that a timely substantive appeal was received.  Correspondence from Dr. V.E.B. received by VA in May 2005 reflected that the Veteran wished to appeal the RO denial of his claim.  The correspondence was not written by the Veteran; however, it was submitted to the RO by the Veteran's representative, as evidenced by the May 2005 letter which accompanied it.  Thus, it met the requirements of 38 C.F.R. §§ 20.202 and 20.301.  

The January 2012 decision characterized the issue on appeal as entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and PTSD, to include as secondary to service-connected hepatitis.  The Board has reframed the issues on appeal as entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disability (other than PTSD), to include as secondary to hepatitis.  This is so because the Board finds that the issue of service connection for PTSD may be decided at this time, whereas the claim for service connection for an acquired psychiatric disability (other than PTSD) must be remanded for additional development.  Further, the Board must clarify that the issue of service connection for PTSD was not claimed as secondary to the service-connected hepatitis and was not adjudicated as such by the RO.  The Veteran, as well as the lay statements of record and medical evidence of record, only discussed a possible relationship between the schizophrenia and his service-connected hepatitis.  Therefore, secondary service connection will not be addressed in this decision.  

The Veteran originally requested a local hearing before a Veterans Law Judge (VLJ) in connection with the issues on appeal.  In July 2009, he withdrew his request.  38 C.F.R. § 20.704 (e).  

In a February 2013 statement, the Veteran requested a Central Office hearing in Washington, D.C.  The hearing was scheduled for April 21, 2014.  An April 29, 2014 memorandum from the Veteran's representative explained that the Veteran's hearing was cancelled and no further action was needed.  The representative requested that the Board proceed with the final disposition on the case.  Thus, the Board finds that the Veteran's request for a hearing is withdrawn.  Id.   

To the extent that additional evidence has been associated with the claims file following the most recent supplemental statement of the case, the Veteran signed and submitted an expedited processing form, waiving his right to have additional evidence considered by the Agency of Original Jurisdiction (AOJ) on remand.  See 38 C.F.R. § 20.1304(c) (2013).

The issue of entitlement to service connection for an acquired psychiatric disability (other than PTSD), to include as secondary to service-connected hepatitis, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The most competent and probative evidence does not reflect a diagnosis of PTSD due to an in-service stressor.



CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in October 2006 satisfied the duty to notify provisions with respect to service connection and enclosed a PTSD questionnaire.  The letter also notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  

The Veteran's service treatment records, service personnel records, Social Security Administration (SSA) records, identified VA medical treatment records, and identified private treatment records were obtained and associated with the claims file.  The Board recognizes that the issue of entitlement to service connection for an acquired psychiatric disability (other than PTSD) is being remanded for additional development, to include a request for VA medical treatment records.  However, these records were identified with respect to treatment for the Veteran's schizophrenia, not PTSD.  As such, the Board may proceed with a decision as to the claim for service connection for PTSD.  

The Veteran was provided a VA examination in February 2012 in accordance with the Board's January 2012 remand.  The examiner reviewed the claims file, examined the Veteran, and determined that the criteria for a diagnosis of PTSD were not met.  The examiner provided reasoning for the opinion.  The examination and opinion are adequate and substantially complied with the Board's remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013) (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been exposed to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and (2) the person's response must have involved intense fear, helplessness, or horror.  American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(2).

Effective July 13, 2010, VA amended its regulations governing service connection for PTSD.  This amendment eliminated the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).

The Veteran has not contended that he engaged with combat with the enemy and his DD Form 214 does not reflect any awards or decorations indicative of combat.  38 C.F.R. § 3.304(f)(2).  He has not reported a stressor related to a fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3).  He has not asserted that his stressor is related to being a prisoner of war or personal assault.  38 C.F.R. § 3.304(f)(4)-(5).  Consequently, the Veteran's lay statements alone are not sufficient to establish a claimed PTSD stressor, and other corroborating evidence is necessary if the stressor cannot be verified.  See 38 C.F.R. § 3.304(f).

The Veteran contends that his PTSD is related to being kept in the brig for three days with only bread and water and he believed that he was dying from hepatitis at that time.  He has stated that he received the punishment due to noncompliance with an order, but stated that he had stomach cramps at that time and could not comply. 

With respect to his reported in-service stressor, the service personnel records reflect that on December 10, 1974, he received nonjudicial punishment of forfeiture of pay for willful disobedience of a lawful order.  On January 23, 1975, the Veteran received nonjudicial punishment of extra duties for unauthorized absence.  On June 27, 1975, the Veteran received nonjudicial punishment of forfeiture of pay for unauthorized absence.  A December 20, 1975 administrative remark record reflects that the Veteran needed constant supervision, was slow to orders, rarely completed tasks unless supervised, had a careless military appearance, served as a negative example to others, and was a "misfit" in the normal naval community.  On December 22, 1975, the Veteran received nonjudicial punishment of forfeiture of pay and confinement on bread and water for three days for willful disobedience of a commissioned officer, failure to obey a lawful order, and disrespect toward a petty officer occurring on December 20, 1975.  

Thus, the Veteran's reported stressor of being sent to the brig for 3 days with bread and water is verified by the service personnel records.  However, the most competent and probative evidence does not relate a diagnosis of PTSD to a verified in-service stressor.  

The Board recognizes that the evidence reflects diagnoses of PTSD.  

A July 2008 letter from Dr. V.E.B. stated that the Veteran was currently being treated for schizophrenia.  However, Dr. V.E.B. then stated that trauma and the inability to psychologically resolve it were the hallmarks of PTSD.  Dr. V.E.B. stated that in the Veteran's case, it was the trauma of being medically neglected and improperly jailed.  His situation was consistent with a diagnosis of PTSD.  It was noted that the symptoms associated with schizophrenia and PTSD overlap considerably.  Dr. V.E.B. stated that what remains was that the stressor occurred while he was serving on active duty and the subsequent symptoms were logically consistent with the trauma. 

VA treatment records dated in October 2010, by a nurse practitioner, noted diagnoses of PTSD without mention of the Veteran's reported stressor.  Other VA treatment records note continued diagnoses of PTSD or history of PTSD.

An October 2010 VA psychiatric consultation note reflects that "at the present time, there are insufficient criteria to assign [a diagnosis of PTSD]."

A December 2010 VA nurse practitioner noted that the Veteran reported that he was not physically able to execute his job due to acute hepatitis in service and was reprimanded with solitary confinement and three days of bread and water and was not eligible to be discharged from the service with honor.  The Veteran reported that he was never able to accept this unjust occurrence which he felt led to his struggles with PTSD, anxiety, and depression, all of which over time have resulted in him losing employment, marriage, and home.  

The Veteran was provided a VA examination in February 2012 to determine the nature and etiology of any psychiatric disability present.  The examiner reviewed the claims file and performed a mental status examination of the Veteran, to include application of the DSM-IV criteria.  The examiner explained that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria.  The Veteran stated that he was sent to the brig for not following orders and was fed bread and water for three days.  This was his contention of the trauma that happened in the military.  The examiner stated that the stressor did not meet Criterion A (i.e., [..] adequate to support the diagnosis of PTSD.  The stressor was not related to the fear of hostile military of terrorist activity.  With respect to the adequacy of the stressor, the examiner explained that the Veteran was fed only bread and water and later stated that he did not even know what hepatitis was until he was discharged from the military and his mother, a nurse practitioner, noticed icteric sclera.  The examiner explained: "I am unable to imagine that this was experienced as a life threatening event as even he didn't know if this was hepatitis or not."  The examiner indicated that Criterion A was not met because there was no exposure to a traumatic event.  The examiner noted that Criterion C was not met as there was no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  Under criterion F, it was noted that the Veteran did not meet the full criteria for PTSD.  The examiner explained that the Veteran did not experience a life threatening situation.  The Veteran maintained that he could have died being fed only bread and water for three days when he was in the brig, but he himself admitted that he did not know anything about hepatitis until he was discharged.  Thus, during that time, the examiner stated that it was hard to imagine that he felt that he was going to die.  He may have an issue of being punished when he felt that he was physically unable to comply with an order, but this could hardly be considered life threatening. 

In this case, the Board assigns the most probative value to the February 2012 VA examiner's opinion as to whether the Veteran has PTSD.  

The Board is free to favor one medical opinion over another, so long as it provides an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The February 2012 VA examiner reviewed the claims file, examined the Veteran, considered the Veteran's stressor, cited to the records reviewed, and determined that a traumatic event did not occur to warrant a diagnosis of PTSD.  The examiner also explained that Criterion C was not met because there was no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  In comparison, Dr. V.E.B. noted that the Veteran's stressor as being "improperly jailed" and "medically neglected" during his time in the brig and determined that a diagnosis of PTSD was appropriate.  However, Dr. V.E.B. did not note as to whether he had access to the claims file, to include the service personnel records that documented the Veteran's punishment in the brig.  The opinion was also not as detailed or thorough as the VA examiner's opinion because the VA examiner discussed the DSM-IV criteria and explained what was not satisfied, including Criterion A and Criterion C.  Further, the treatment records from the private healthcare facility, where Dr. V.E.B. is employed, only show treatment for schizophrenia, not PTSD.  This calls into question the diagnosis of PTSD in a letter from Dr. V.E.B., but not found in the accompanying treatment records.  As explained above, the Board finds the February 2012 VA examiner's opinion to be the most probative as to whether the Veteran has PTSD related to a verified in-service stressor.  The examiner reviewed the entire claims file, cited to the evidence reviewed, noted the Veteran's statements that he had stomach cramps, could not comply with an order and was then sent to the brig for 3 days as punishment with bread and water, believed that he was dying from hepatitis, and explained the reasoning behind the opinion that the criteria for a diagnosis of PTSD are not met.  As the Board finds that the most probative evidence does not reflect a diagnosis of PTSD related to a verified in-service stressor, service connection for PTSD is not warranted.  

The Board recognizes the Veteran's belief that he has PTSD.  The Veteran is competent to attest to lay-observable symptomatology; however, he is not competent to diagnose himself with PTSD.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  In a claim of service connection for PTSD, there is a specific legal requirement that the diagnosis of PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the DSM-IV.  38 C.F.R. § 3.304.  The diagnosis of PTSD is a complex medical question.  The Veteran has not been shown to possess the requisite medical expertise or knowledge to diagnose PTSD.  Therefore, his statements regarding a diagnosis of PTSD are not considered probative.  

In light of the above, service connection for PTSD is denied.  38 C.F.R. § 3.304(f).    As a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  




ORDER

Entitlement to service connection for PTSD is denied.  


REMAND

The Board's January 2012 remand requested that a VA examiner provide an opinion as to whether any psychiatric disability was "at least as likely as not" related to the Veteran's military service.  The Veteran was provided a VA examination in February 2012.  The examiner listed a diagnosis of schizophrenia.  The examiner stated that the Veteran "first displayed psychotic symptoms in 1984."  The examiner stated that: "Although the incident with the brig and the diagnosis of hepatitis is implicated, I find no causality between his military service and the onset of psychosis in 1984."  The Board finds the examiner's rationale to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Besides the notation that the Veteran's psychosis had its onset in 1984, the examiner did not address the Veteran's treatment for depression prior to 1984 (see June 1981 VA outpatient treatment record) or provide any additional reasoning for the negative nexus opinion.  The opinion is considered to be conclusory.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion").  In addition, the medical evidence of record reflects diagnoses of major depressive disorder during the appeal period.  While depressive disorder was not diagnosed by the February 2012 VA examiner, the examiner was specifically asked to provide an opinion as to the etiology of any psychiatric disability, which was not completed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In light of the above, the Board must remand to schedule a new VA examination to obtain an adequate opinion.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's private physician, Dr. V.E.B., noted several times that the Veteran reported that he was diagnosed with schizophrenia at Brecksville VA Medical Center in 1977 or 1978.  The earliest request for Brecksville VA treatment records is dated in August 1999 when records for the dates of November 1982 to present were requested.  There is no indication that VA treatment records prior to that date were requested.  Therefore, the Board finds that a remand is required.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, a private treatment record indicated that the Veteran may have sought treatment at VA Butler Healthcare.  These records should also be requested.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter as to his claim for service connection for a psychiatric disability (other than PTSD) as secondary to service-connected hepatitis.

2.  Request all VA treatment records from Butler Healthcare and all VA treatment records from the Brecksville VA Medical Center dated since service and prior to November 1982.   

Document all efforts to obtain records and notify the Veteran accordingly of any negative response.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disability (other than PTSD), to include depressive disorder and schizophrenia.  The examiner must be provided the claims file and note that review of the claims file was completed.  Perform all necessary diagnostic tests and report all clinical manifestations.

The examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that any acquired psychiatric disability (other than PTSD), diagnosed during or proximate to the appeal, is related to the Veteran's military service.

If the above requested opinion is negative, the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that any acquired psychiatric disability (other than PTSD), diagnosed during or proximate to the appeal, was caused or aggravated by his service-connected hepatitis.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The clinician is requested to provide a complete rationale for his or her opinion.  

The examiner should consider all of the evidence of record, to include the Veteran's statements as to his confinement in service, as well as his statements and those of his wife attesting to symptoms since service, to include depression.  

The examiner should also consider the evidence of record which reflects the following: prior to the December 1975 confinement, the Veteran had three prior nonjudicial punishments (December 1974, January 1975, and June 1975 records), he was an opiate user (October 3, 1975 record), he had been positive for drugs on 17 different dates (November 1975 administrative remark), he had refused to participate in rehabilitation (December 6, 1975 record), he had complained of abdominal pain and vomiting in October 1975 (October 3, 10, 16, 17, 29, and 31 STRs), he was negative for hepatitis in October 1975, he reported that he had no pain or vomiting between November 1 and November 13 1975, he reported that he had no complaints and symptoms "whatsoever" and all symptoms had resolved by November 18, 1975, he sought treatment for a bump on his penis on December 19, 1975 but did not report any other symptoms, he committed willful disobedience of a commissioned officer, failure to obey a lawful order, and disrespect toward a petty officer on December 20, 1975, he received, on December 22, 1975, nonjudicial punishment of forfeiture of pay and confinement on bread and water for three days, and that in 1984, the Veteran had a history of alcohol, heroin, and angel dust abuse (SSA 1984 record).

4.  Thereafter, readjudicate the issue of entitlement to service connection for an acquired psychiatric disability (other than PTSD), to include as secondary to hepatitis, with consideration of 38 C.F.R. § 3.301, if appropriate.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


